                   Case 17-10828-JTD               Doc 1224        Filed 03/17/21         Page 1 of 10




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


     In re:                                                                 Chapter 11

     VENOCO, LLC, et al.,                                                   Case No. 17-10828 (JTD)

                                     Debtors.1                              (Jointly Administered)

                                                                         Objections Due: March 31, 2021 at 4 p.m. (ET)
                                                                         Hearing Date: TBD

                       LIQUIDATING TRUSTEE’S FIFTH MOTION
              FOR AN ORDER EXTENDING THE CLAIMS OBJECTION DEADLINE

              Eugene Davis, solely in his capacity as the trustee (the “Liquidating Trustee”) of the

    Venoco Liquidating Trust (the “Liquidating Trust”), submits this motion (the “Motion”), pursuant

    to sections 105 and 502 of title 11 of the United States Code (the “Bankruptcy Code”), rules 3007

    and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rules 3007-1

    and 9006-2 of the Local Rules of Practice and Procedure of the United States Bankruptcy Court

    for the District of Delaware (the “Local Rules”), and Articles I.A.22 and XIII.A of the Combined

    Disclosure Statement and Joint Chapter 11 Plan of Liquidation Proposed by the Debtors

    confirmed by this Court [D.I. 922] (the “Plan”),2 seeking entry of an order, substantially in the

    form attached as Exhibit A hereto (the “Proposed Order”), extending the deadline by which the

    Liquidating Trustee may file objections to any Claims, including Administrative Expense Claims




1
    The debtors in the chapter 11 cases, along with the last four digits of each debtor’s federal tax identification number,
    were: Venoco, LLC (3555) (“Venoco”); TexCal Energy (LP) LLC (0806); Whittier Pipeline Corporation (1560);
    TexCal Energy (GP) LLC (0808); Ellwood Pipeline, Inc. (5631); and TexCal Energy South Texas, L.P. (0812)
    (collectively, the “Debtors”). The mailing address for the Liquidating Trust is: 5 Canoe Brook Drive, Livingston, NJ
    07039.
2
    Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed to such terms in the
    Plan.
                    Case 17-10828-JTD              Doc 1224         Filed 03/17/21         Page 2 of 10




    (the “Claims Objection Deadline”), by a period of an additional 180 days, from March 22, 20213

    through and including September 20, 2021.4 In support of this Motion, the Liquidating Trustee

    respectfully represents as follows:

                                                     JURISDICTION

             1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

    1334 and venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core proceeding under 28

    U.S.C. § 157(b).5

                                                     BACKGROUND

    A.       General

             2.       On April 17, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

    petition for relief under chapter 11 of the Bankruptcy Code. Throughout the pendency of the

    chapter 11 cases, the Debtors operated their businesses and managed their properties as debtors in

    possession. On April 18, 2017, this Court entered an order directing joint administration of the

    chapter 11 cases for procedural purposes only pursuant to Bankruptcy Rule 1015(b) and Local

    Rule 1015-1 [D.I. 38]. No trustee, examiner or creditors’ committee was appointed in the chapter

    11 cases.6


3
    Pursuant to Local Rule 9006-2, if a motion to extend time to take any action is filed before the expiration of the period
    prescribed by order of the Court, the time shall automatically be extended until the Court acts on the motion, without
    the necessity of a bridge order. As such, the Liquidating Trustee has not sought the entry of a bridge order extending
    the Claims Objection Deadline.
4
    Pursuant to Bankruptcy Rule 9006, if the last day of a calculated period is a Saturday, the period must continue to run
    until the end of the next day that is not a Saturday, Sunday or legal holiday. In this case, 180 days from March 22,
    2021 would be Saturday, September 18, 2021. As such, the period must continue to Monday, September 20, 2021.
5
    Under Local Rule 9013-1(f), the Liquidating Trustee hereby confirms his consent to the entry of a final order by this
    Court in connection with the Motion if it is later determined that this Court, absent consent of the parties, cannot enter
    final orders or judgments in connection therewith consistent with Article III of the United States Constitution.
6
    Additional information on the Debtors’ business and capital structure, as well as a description of the reasons for filing
    the chapter 11 cases, is set forth in the Plan.



                                                                2
              Case 17-10828-JTD       Doc 1224      Filed 03/17/21     Page 3 of 10




B.       Plan Confirmation and the Establishment of the Liquidating Trust

         3.    On May 23, 2018, this Court held a hearing to consider confirmation of the Plan,

after which this Court entered its Order (I) Approving Combined Disclosure Statement and Joint

Chapter 11 Plan of Liquidation Proposed by the Debtors as Containing Adequate Information on

a Final Basis and (II) Confirming Combined Disclosure Statement and Joint Chapter 11 Plan of

Liquidation Proposed by the Debtors [D.I. 922] (the “Confirmation Order”), thereby confirming

the Plan.

         4.    On October 1, 2018 (the “Effective Date”), all of the conditions precedent to the

consummation of the Plan were satisfied, and the Plan became effective in accordance with its

terms.

         5.    In accordance with Article XI.A.2 of the Plan and paragraphs 8, 10, and 11 of the

Confirmation Order, on the Effective Date, the Liquidating Trust was created, and the Liquidating

Trust Assets were deemed transferred to the Liquidating Trust without further action of any of the

Debtors.

         6.    Since the Effective Date, the Liquidating Trustee has been diligently

administering the Liquidating Trust in accordance with the terms of the Liquidating Trust

Agreement, the Plan, and the Confirmation Order.

C.       The Claims Process in the Chapter 11 Cases

         7.    On the Petition Date, this Court entered an order appointing Prime Clerk LLC

(“Prime Clerk”) as claims and noticing agent in the chapter 11 cases [D.I. 40]. Prime Clerk is

authorized to maintain (a) all proofs of claim filed against the Debtors and (b) an official Claims

register (the “Claims Register”) by docketing all proofs of claim in a database containing,

among other items, the name of each claimant, the date that Prime Clerk received the Proof of




                                                3
                   Case 17-10828-JTD              Doc 1224         Filed 03/17/21        Page 4 of 10




    Claim, the number assigned to the Proof of Claim, and the asserted amount and classification of

    the Claim.

             8.       Following the Petition Date, the Debtors prepared and filed their schedules of assets

    and liabilities and statement of financial affairs [D.I. 222-233].

             9.       On July 6, 2017, this Court entered the Order (I) Establishing Bar Dates for Filing

    Proofs of Claim (II) Approving Proof of Claim Form, Bar Date Notices, and Mailing and

    Publication Procedures (II) Implementing Uniform Procedures Regarding 503(b)(9) Claims and

    (IV) Providing Certain Supplemental Relief [D.I. 341] (the “Bar Date Order”), which established

    (a) the general deadline to file proofs of claim in the chapter 11 cases as August 29, 2017 and

    (b) the deadline for governmental units filing proofs of claim against the Debtors as October 16,

    2017 (as applicable, (a) and (b) are referred to herein as the “Bar Date”).

             10.      Prime Clerk duly served form proofs of claim and the notice of the Bar Date

    (the “Bar Date Notice”) in accordance with the Bar Date Order.7 On April 13, 2017, the Debtors

    caused the Bar Date Notice to be published in each of The New York Times and The Denver Post.8

             11.      On April 5, 2019, this Court entered an order extending the Claims Objection

    Deadline through and including September 26, 2019 [D.I. 1129].

             12.      On October 15, 2019, this Court entered a second order extending the Claims

    Objection Deadline through and including March 24, 2020 [D.I. 1167].

             13.      On January 15, 2020, this Court entered a stipulated protective order pursuant to

    which the Debtors’ largest creditors—Chevron U.S.A. Inc. and Chevron Pipe Line Company

    (together, “Chevron”), Exxon Mobil Corporation (“Exxon”), the California State Lands


7
    See Affidavit of Service [D.I. 404]; Supplemental Affidavit of Service [D.I. 412].
8
    See Affidavit of Publication [D.I. 365].



                                                              4
             Case 17-10828-JTD        Doc 1224      Filed 03/17/21     Page 5 of 10




Commission (“SLC”), and the United States Department of the Interior (“DOI”, together with

Chevron, Exxon and California, the “Creditors”)—desire to exchange certain information to

evaluate their Claims and reach agreement regarding the amounts of their Claims to facilitate the

review of the Claims by the Liquidating Trustee for the Liquidating Trust [D.I. 1173]

(the “Protective Order”).

       14.     On April 3, 2020, this Court entered a third order extending the Claims Objection

Deadline through and including September 21, 2020 [D.I. 1181].

       15.     On October 5, 2020, this Court entered an amended stipulated protective order

pursuant to which the Creditors, after reaching an agreement among the Creditors on their

respective Claims, agreed to provide the Liquidating Trustee with certain confidential information

for the purposes of reaching a global settlement among the Creditors and the Liquidating Trust

(the “Amended Protective Order”). The Amended Protective Order has enabled the Liquidating

Trustee and the Creditors to engage in productive discussions regarding a consensual resolution of

Claims. As of the filing of this Motion, the Liquidating Trustee believes a global settlement

between the Liquidating Trust and the Creditors will be reached in the near term, after which the

Liquidating Trustee intends to file a 9019 motion with this Court seeking entry of an order

approving the settlement agreement among the Liquidating Trust and the Creditors.

       16.     On October 6, 2020, this Court entered a fourth order extending the Claims

Objection Deadline through March 22, 2021 [D.I. 1205] (the “Fourth Extension Order”).

       17.     To date, the Liquidating Trustee has used its previous extensions productively,

having resolved most of the Claims asserted against the Debtors’ estates. Since entry of the Fourth

Extension Order, in addition to substantial progress with the Creditors regarding the global

settlement described above, the Liquidating Trustee conducted a comprehensive review of the



                                                5
             Case 17-10828-JTD          Doc 1224      Filed 03/17/21     Page 6 of 10




remaining Claims and objected to many of the Claims, resulting in this Court’s entry of the Revised

Order Granting Liquidating Trustee’s First Omnibus Objection (Substantive) to Certain Claims

(I) Which Should Be Reduced or (II) For Which the Debtors Have No Liability [D.I. 1215], and

the Revised Order Granting Liquidating Trustee’s Second Omnibus Objection (Non-Substantive)

to Certain Claims (I) Which Are Amended and Superseded, (II) Which Are Duplicative, or (III)

Which Are Late-Filed [D.I. 1216], by which this Court reduced overstated Claims and expunged

certain Claims that were filed late, duplicative or for which the Debtors had no liability. Relatedly,

the Liquidating Trustee was able to reach a consensual resolution of certain tax Claims asserted

by the City and County of Denver [D.I. 1217]. In addition to the foregoing resolution of Claims,

and in an effort to maximize the resources available for distributions to beneficiaries of the

Liquidating Trust, the Liquidating Trustee has pursued sales of residual real property held by the

Liquidating Trust and, as a result, could see an additional influx of cash to the Liquidating Trust

in the coming months.

       18.     In order to conclude the Claims reconciliation and objection process, finalize the

global settlement with the Creditors, and continue with the pending litigation described below that

will ultimately impact the remaining Claims in these cases, the Liquidating Trustee respectfully

submits that he requires additional time to complete the Claims reconciliation process in a manner

best suited to maximize recoveries to the Liquidating Trust beneficiaries.

                                     RELIEF REQUESTED

       19.     By this Motion, the Liquidating Trustee requests entry of the Proposed Order

extending the Claims Objection Deadline through and including September 20, 2021.




                                                  6
                    Case 17-10828-JTD             Doc 1224       Filed 03/17/21        Page 7 of 10




                                       BASIS FOR RELIEF REQUESTED

             20.      Articles I.A.22 and XIII.A of the Plan authorizes this Court to extend the Claims

    Objection Deadline from time to time. See Plan, Art. I.A.22 (providing that the Claims Objection

    Deadline is “subject to further extensions and/or exception as may be ordered by the Bankruptcy

    Court”).

             21.      Further, Bankruptcy Rule 9006(b) provides in pertinent part that:

                      [W]hen an act is required or allowed to be done at or within the
                      specified period . . . by order of the court, the court for cause
                      shown may at any time in its discretion . . . with or without motion
                      or notice order the period enlarged if the request therefor is made
                      before the expiration of the period originally prescribed or as
                      extended by a previous order . . .

    Fed. R. Bankr. P. 9006(b). In the context of determining whether “cause” exists regarding requests

    for extensions of time, courts have considered factors including the size and complexity of the

    issues involved, good faith progress in resolving issues, the amount of time elapsed in the case and

    whether any prejudice will result to creditors. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98,

    100 (Bankr. E.D. Tex. 1996).9

             22.      Here, an extension of the Claims Objection Deadline is necessary to allow the

    Liquidating Trustee sufficient time to review, assess, and reconcile the remaining outstanding

    Claims filed or asserted against the Debtors’ estates. As described above, the Liquidating Trustee

    has already resolved significant Claims against the estates, and he believes a global settlement with

    the Creditors is very close, such that additional time is required to bring the process to completion

    in a manner that will maximize recoveries for the Liquidating Trust beneficiaries.


9
    Moreover, section 105 of the Bankruptcy Code grants bankruptcy courts broad authority and discretion to take actions
    and implement procedures necessary to administer a bankruptcy case. In re Pincus, 280 B.R. 303, 311 (Bankr.
    S.D.N.Y. 2002) (stating that section 105(a) provides “the basis for a bankruptcy court’s broad exercise of power in
    administering a bankruptcy case”).



                                                             7
                    Case 17-10828-JTD            Doc 1224        Filed 03/17/21      Page 8 of 10




             23.      Moreover, as of the date hereof, the Liquidating Trustee remains focused on

     litigation that may significantly impact distributions available under the Plan. In the EOF

     litigation,10 the United States District Court for the District of Delaware affirmed this Court’s

     ruling that the adversary proceeding is not barred by the doctrine of sovereign immunity,11 oral

     argument was presented on appeal to the United States Court of Appeals for the Third Circuit in

     October 2020 and the Liquidating Trustee awaits a decision from the Third Circuit. As the

     Liquidating Trustee has previously represented to the Court, the EOF litigation is closely

     connected with the Liquidating Trustee’s ability to reconcile Claims and make any meaningful

     distributions to many of the beneficiaries of the Liquidating Trust, which is further reason to extend

     the deadline pending a determination from the Third Circuit and a resolution of the litigation.

             24.      In light of the progress the Liquidating Trustee has made reconciling Claims on a

     consensual basis (and avoiding the cost of contested hearings before this Court) and by

     commencing its objection process, the Liquidating Trustee believes that the requested extension

     of the Claims Objection Deadline is just and appropriate under the circumstances and should be

     approved. The Liquidating Trustee reserves the right to seek further extensions of the Claims

     Objection Deadline upon a motion filed with this Court, and expressly requests that an order

     approving this Motion be without prejudice to the right of the Liquidating Trustee to seek further

     extensions of the Claims Objection Deadline.




10
     Davis v. California et al., Adv. Proc. No. 18-50908-KG (Bankr. D. Del. 2018).
11
     State of California, et al. v. Davis, Civ. Nos. 19-mc-00007-CFC, 19-mc-00011-CFC, 19-cv-00463 (D. Del. January
     3, 2020).



                                                             8
             Case 17-10828-JTD          Doc 1224      Filed 03/17/21     Page 9 of 10




       25.       For the reasons stated above, the Liquidating Trustee submits that the relief

requested herein is appropriate and in the best interests of the Liquidating Trust and its

beneficiaries.

                                              NOTICE

       26.       The Liquidating Trustee will provide notice of this Motion to: (a) the U.S. Trustee;

and (b) any party who has requested notice pursuant to Bankruptcy Rule 2002 and Local Rule

2002-1(b). Due to the nature of the relief requested herein, the Liquidating Trustee submits that no

other or further notice is necessary under the circumstances.



                          [Remainder of this page intentionally left blank]




                                                  9
            Case 17-10828-JTD       Doc 1224      Filed 03/17/21   Page 10 of 10




       WHEREFORE, the Liquidating Trustee respectfully requests that this Court enter the

Proposed Order granting the relief requested in this Motion and provide such further relief as

this Court deems just and proper.

Dated: March 17, 2021
       Wilmington, Delaware
                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           /s/ Andrew R. Remming
                                           Robert J. Dehney (No. 3578)
                                           Andrew R. Remming (No. 5120)
                                           Matthew O. Talmo (No. 6333)
                                           1201 North Market Street, 16th Floor
                                           P.O. Box 1347
                                           Wilmington, Delaware 19899
                                           Telephone: (302) 658-9200
                                           Facsimile: (302) 658-3989
                                           rdehney@mnat.com
                                           aremming@mnat.com
                                           mtalmo@mnat.com

                                                   -and-

                                           BRACEWELL LLP
                                           Robert G. Burns (admitted pro hac vice)
                                           Mark E. Dendinger (admitted pro hac vice)
                                           1251 Avenue of Americas, 49th Floor
                                           New York, New York 10020-1104
                                           Telephone: (212) 508-6100
                                           Facsimile: (212) 508-6101
                                           Robert.Burns@bracewell.com
                                           Mark.Dendinger@bracewell.com
                                                  -and-
                                           Jason B. Hutt (admitted pro hac vice)
                                           2001 M Street, NW
                                           Washington, District of Columbia 20036
                                           Telephone: (202) 828-5800
                                           Facsimile: (202) 857-2114
                                           Jason.Hutt@bracewell.com

                                           Counsel for the Liquidating Trustee




                                             10
